Title: Thomas Jefferson to John Laval, 4 June 1819
From: Jefferson, Thomas
To: Laval, John


          
            Sir
             Monticello June 4. 19.
          
          What I said in my letter on the subject of Grimm, was really not meant to draw from you a reduction of price as I rarely ask for le dernier mot; but as you have had the  complaisance to offer an abatement, I will take the book at the price of 34.50 D proposed by you. be so good as to send it by water through Capt Bernard Peyton as before, and if you will send me a statement of my account as it will then stand, I will remit it’s amount: I tender you my salutations of esteem & respect.
          
            Th: Jefferson
          
        